DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 04/25/2022.
Claims 1-8 are currently pending and have been examined. Claims 1 and 3-8 have been amended by the examiner.
Response to Arguments
Applicant’s arguments with respect to the objection against the specification (abstract) have been fully considered and are persuasive. The objection against the specification has been withdrawn. 
Applicant’s arguments with respect to the claim objections against claims 1, 3, and 8 have been fully considered and are persuasive. The claim objections against claims 1, 3, and 8 has been withdrawn. 
Applicant’s arguments with respect to claim interpretation evoked under 112(f) have been fully considered and are persuasive. The claim interpretation evoked under 112(f) has been withdrawn. 
Applicant’s arguments with respect to claims 1-8 rejected under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the present inventionof the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 9714139 B1) in view of Matsuo et al. (JP 2000-95312 A), and in further view of Marchildon et al. (US 20100299175 A1). 	Regarding claim 1, Aggarwal discloses cargo transport system comprising (see at least abstract):  	a management device (see at least column 4, lines 49-57 and Figs. 3 and 9);  	and a plurality of automated guided vehicles (see at least column 4, lines 49-57 and Figs. 4-5), each of the automated guided vehicles including 
at least one first processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9); 
and at least one first memory coupled to the at least one first processor and storing first computer-executable instructions that, when executed by the at least one first processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9), cause the automated guided vehicle to:
receive, from the management device, a movement instruction for moving to at least one loading operation place where a loading operation of loading a cargo to be transported into the automated guided vehicle is performed or a specified position near the loading operation place (see at least column 13, lines 17-29),  	transmit, to the management device, load information concerning a load state of the cargo loaded into the automated guided vehicle (see at least column 14, lines 23-36; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5),  	and perform automated traveling in accordance with the received movement instruction (see at least column 15, lines 1-14; column 17, lines 6-12; and Figs. 4-5),  	the management device including:
at least one second processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9); 
and at least one second memory coupled to the at least one second processor and storing second computer-executable instructions that, when executed by the at least one second processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9), cause the management device to:
transmit the movement instruction to each of the automated guided vehicles (see at least column 17, lines 6-12),  	receive the load information from each of the automated guided vehicles (see at least column 7, lines 14-24),  	manage a load amount of each of the automated guided vehicles on the basis of the load information (see at least column 39, lines 48-66),  	Aggarwal does not disclose, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value … while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, transmit a movement instruction to a second automated guided vehicle different from the first automated guided vehicle, for moving to the loading operation place or the specified position near the loading operation place,
and when the load amount of the first automated guided vehicle reaches the maximum load capacity, the loading operation ongoing at the loading operation place or the specified position near the loading operation place is switched from the first automated guided vehicle to the second automated guided vehicle.
However, Matsuo teaches, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value … while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, transmit a movement instruction to a second automated guided vehicle different from the first automated guided vehicle, for moving to the loading operation place or the specified position near the loading operation place (see at least page 3, paragraph [0009] and through the end from the attached machine translation),
and when the load amount of the first automated guided vehicle reaches the maximum load capacity, the loading operation ongoing at the loading operation place or the specified position near the loading operation place is switched from the first automated guided vehicle to the second automated guided vehicle (see at least page 3, paragraph [0009] and through the end from the attached machine translation).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate preparing additional transport units for over-capacity orders as taught by Mastuo into the cargo transports system of Aggarwal because both systems are directed to the efficient operation of managing inventories and would allow large orders to be processed more efficiently and aid in overall production.
The combination of Aggarwal and Matsuo does not explicitly disclose when the load amount of the first automated guided vehicle exceeds a predetermined criterion value being one less than a maximum load capacity of the first automated guided vehicle.
However, Marchildon teaches when the load amount of the first automated guided vehicle exceeds a predetermined criterion value being one less than a maximum load capacity of the first automated guided vehicle (see at least paragraph [0161]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the preparatory loading of Marchildon into the combination of Aggarwal and Matsuo because both are directed to handling and loading large amounts of cargo across multiple load carriers. This would allow loading of any particular large order to be completed across multiple cargo transport vehicles more efficiently. 	Regarding claim 2, Aggarwal discloses the load information includes at least either a volume or a weight of the cargo loaded into the automated guided vehicle (see at least column 39, lines 48-66). 	Regarding claim 3, Aggarwal discloses the load information includes a type and a quantity of the cargo loaded into the automated guided vehicle (see at least column 48, lines 30-44),  	the management device further:
stores at least either a volume or a weight per cargo for each type as cargo information (see at least column 36, lines 63-67; and column 37, lines 37-44),  	and manages the load amount of each of the automated guided vehicles on the basis of the load information and the cargo information (see at least column 48, lines 30-44). 	Regarding claim 4, Aggarwal discloses the criterion value is changed in accordance with a distance between a position of the loading operation place where the loading operation is ongoing and a position of the second automated guided vehicle to which a transport instruction is transmitted in a case where the load amount of the first automated guided vehicle exceeds the criterion value (see at least column 16, lines 7-23). 	Regarding claim 5, Aggarwal discloses the criterion value is changed in accordance with a degree of time previously taken for the first automated guided vehicle for which the load amount exceeds the criterion value to load cargos (see at least column 39, lines 25-37). 	Regarding claim 6, Aggarwal does not explicitly teach but Matsuo discloses in a case where the movement instruction is transmitted to the second automated guided vehicle, and thereafter, transmits a movement instruction to the first automated guided vehicle for moving to another loading operation place, a movement destination of the second automated guided vehicle is changed to the other loading operation place that is a movement destination of the first automated guided vehicle or a specified position near the other loading operation place (see at least page 3, paragraph [0009] for the attached machine translation).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present inventionto incorporate preparing additional transport units for over-capacity orders as taught by Mastuo into the cargo transports system of Aggarwal because both systems are directed to the efficient operation of managing inventories and would allow large orders to be processed more efficiently and aid in overall production. 	Regarding claim 7, Aggarwal discloses an automated guided vehicle comprising (see at least column 4, lines 49-57 and Figs. 4-5): 
at least one processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9); 
and at least one memory coupled to the at least one processor and storing computer-executable instructions that, when executed by the at least one processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9), cause the automated guided vehicle to: 	receive a movement instruction for moving to at least one loading operation place where a loading operation of loading a cargo to be transported into the automated guided vehicle is performed or a specified position near the loading operation place (see at least column 13, lines 17-29);  	and perform automated traveling in accordance with the received movement instruction (see at least column 15, lines 1-14; column 17, lines 6-12; and Figs. 4-5);  	Aggarwal discloses transmitting information for moving another automated guided vehicle to the loading operation place or the specified position near the loading operation place (see at least column 7, lines 14-21; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5), but not in the case where a load amount of the automated guided vehicle exceeds a predetermined criterion value while the loading operation at the loading operation place is ongoing and when the load amount of the automated guided vehicle reaches the maximum load capacity, the loading operation ongoing at the loading operation place or the specified position near the loading operation place is switched from the automated guided vehicle to the other automated guided vehicle. 	However, Matsuo teaches a case where a load amount of the automated guided vehicle exceeds a predetermined criterion value while the loading operation at the loading operation place is ongoing and when the load amount of the automated guided vehicle reaches the maximum load capacity, the loading operation ongoing at the loading operation place or the specified position near the loading operation place is switched from the automated guided vehicle to the other automated guided vehicle (see at least page 3, paragraph [0009] and through the end from the attached machine translation).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the present inventionto incorporate preparing additional transport units for over-capacity orders as taught by Mastuo into the cargo transports system of Aggarwal because both systems are directed to the efficient operation of managing inventories and would allow large orders to be processed more efficiently and aid in overall production.
The combination of Aggarwal and Matsuo does not disclose when the load amount of the first automated guided vehicle exceeds a predetermined criterion value being one less than a maximum load capacity of the first automated guided vehicle.
However, Marchildon teaches when the load amount of the first automated guided vehicle exceeds a predetermined criterion value being one less than a maximum load capacity of the first automated guided vehicle (see at least paragraph [0161]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the preparatory loading of Marchildon into the combination of Aggarwal and Matsuo because both are directed to handling and loading large amounts of cargo across multiple load carriers. This would allow loading of any particular large order to be completed across multiple cargo transport vehicles more efficiently. 	Regarding claim 8, Aggarwal discloses a cargo transport system comprising (see at least abstract):  	a management device (see at least column 4, lines 49-57 and Figs. 3 and 9);  	a plurality of automated guided vehicles (see at least column 4, lines 49-57 and Figs. 4-5);  	and a console (see at least column 14, lines 23-36; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5),  	each of the automated guided vehicles including at least one first processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9); 
and at least one first memory coupled to the at least one first processor and storing first computer-executable instructions that, when executed by the at least one first processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9), cause the automated guided vehicle to: 
receive, from the management device, a movement instruction for moving to at least one loading operation place where a loading operation of loading a cargo to be transported into the automated guided vehicle is performed or a specified position near the loading operation place (see at least column 13, lines 17-29),  	and perform automated traveling in accordance with the received movement instruction (see at least column 15, lines 1-14; column 17, lines 6-12; and Figs. 4-5),  	the console including at least one second processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9); 
and at least one second memory coupled to the at least one second processor and storing second computer-executable instructions that, when executed by the at least one second processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9), cause the console to:
transmit, to the management device, load information concerning a load state of the cargo loaded into the automated guided vehicle (see at least column 14, lines 23-36; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5),  	the management device including at least one third processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9); 
and at least one third memory coupled to the at least one third processor and storing third computer-executable instructions that, when executed by the at least one third processor (see at least column 12, lines 31-67 and column 24, lines 1-44 and Figs. 3 and 9), cause the management device to:
transmit the movement instruction to each of the automated guided vehicles (see at least column 17, lines 6-12),  	receive the load information from each of the automated guided vehicles (see at least column 7, lines 14-24),  	manage a load amount of each of the automated guided vehicles on the basis of the load information (see at least column 39, lines 48-66),  	Aggarwal does not disclose, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, a movement instruction is transmitted to a second automated guided vehicle different from the first automated guided vehicle for moving to the loading operation place or the specified position near the loading operation place, and when the load amount of the first automated guided vehicle reaches the maximum load capacity, the loading operation ongoing at the loading operation place or the specified position near the loading operation place is switched from the first automated guided vehicle to the second automated guided vehicle. 	However, Matsuo teaches, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, a movement instruction is transmitted to a second automated guided vehicle different from the first automated guided vehicle for moving to the loading operation place or the specified position near the loading operation place, and when the load amount of the first automated guided vehicle reaches the maximum load capacity, the loading operation ongoing at the loading operation place or the specified position near the loading operation place is switched from the first automated guided vehicle to the second automated guided vehicle (see at least page 3, paragraphs [0009-0011] from the attached machine translation). 	It would be obvious to one of ordinary skill in the art before the effective filing date of the present inventionto incorporate preparing additional transport units for over-capacity orders as taught by Mastuo into the cargo transports system of Aggarwal because both systems are directed to the efficient operation of managing inventories and would allow large orders to be processed more efficiently and aid in overall production.
The combination of Aggarwal and Matsuo does not disclose when the load amount of the first automated guided vehicle exceeds a predetermined criterion value being one less than a maximum load capacity of the first automated guided vehicle.
However, Marchildon teaches when the load amount of the first automated guided vehicle exceeds a predetermined criterion value being one less than a maximum load capacity of the first automated guided vehicle (see at least paragraph [0161]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present inventionto incorporate the preparatory loading of Marchildon into the combination of Aggarwal and Matsuo because both are directed to handling and loading large amounts of cargo across multiple load carriers. This would allow loading of any particular large order to be completed across multiple cargo transport vehicles more efficiently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Galluzzo et al. (US 20150032252 A1) discloses an inventory management systems with automated, guided robots picking items based off of stored information. 	Stadie et al. (US 20180075402 A1) discloses a method and system for controlling transportation devices based on different criteria. 	Dwarakanath et al. (US 8983647 B1) discloses an inventory management and retrieval system in a climate-controlled environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666